                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                          Case No. 4:18-mc-80159-KAW
                                             In the Matter of the Tax Indebtedness of
                                   8         FRANK O. BIAGGI.                                 ORDER TO SHOW CAUSE; ORDER
                                                                                              CONTINUING HEARING DATE
                                   9
                                                                                              Re: Dkt. No. 9
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13             On February 28, 2019, the Court granted the parties’ stipulation continuing the hearing on

                                  14   the Government’s petition for judicial approval of levy upon his principal residence to provide

                                  15   Frank O. Biaggi with “additional time to obtain financing to avoid levy on his principal residence

                                  16   and delay the prosecution of this matter to obtain the Court’s approval for the IRS to levy on his

                                  17   principal residence.” (Dkt. No. 9.) Mr. Biaggi’s deadline to file an opposition to the petition, if

                                  18   any, was May 16, 2019. To date, Mr. Biaggi has not filed an opposition.

                                  19             Accordingly, by no later than June 3, 2019, Mr. Biaggi shall either file (1) a statement of

                                  20   non-opposition to the petition, or (2) show cause why the petition should not be granted as

                                  21   unopposed and file an opposition thereto. The response to this order to show cause and the

                                  22   opposition should be filed as separate documents. Mr. Biaggi is advised that the failure to timely

                                  23   file may result in the petition being granted. See Judge Westmore’s General Standing Order ¶ 22

                                  24   (“The failure of the opposing party to file a memorandum of points and authorities in opposition to

                                  25   any motion shall constitute consent to the granting of the motion”).

                                  26   ///

                                  27   ///

                                  28   ///
                                   1          If Mr. Biaggi files an opposition, the Government may file a reply on or before June 10,

                                   2   2019. The June 6, 2019 hearing date is continued to June 20, 2019 at 1:30 p.m., at U.S. District

                                   3   Court, 1301 Clay Street, Oakland, California.

                                   4          IT IS SO ORDERED.

                                   5   Dated: May 22, 2019
                                                                                           __________________________________
                                   6                                                       KANDIS A. WESTMORE
                                   7                                                       United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
